Giegerich, J.
Motion is made to prefer this action under subdivision 1 of section 791 and under section 793 of the Code of Civil Procedure, the action being brought to test *124the title of the defendant George B. McClellan to the office of mayor of the city of Hew York. The notice of motion, among other things, states that the particular day upon which the Attorney-General will move the action for actual and immediate trial will be Monday, October 21, 1907. The motion papers were served .on September 23, 1907. The motion is resisted on the ground, among.others, that it was •decided in Riglander v. Star Co., 98 App. Div. 101; affd., 181 N. Y. 531, that the provisions of section 793 relating to preferences were unconstitutional. As I construe that decision, however, the court in that case did not decide that the Legislature exceeded its power in providing that a preference should he granted to actions of this kind, but that the unconstitutional feature of the act was in providing peremptorily and unqualifiedly that the cause should be heard on the day for which it might be set, thus taking from the court its constitutional right to exercise discretion in passing upon grounds for adjournment.which might exist when the day arrived, and which might he such that to deny an adjournment would virtually deprive the party seeking it of his day in court and deprive him of his property without due -process of law. The order to he entered in this ease should not set the action down peremptorily for trial on a given date, but should, pursuant to subdivision 1 of section 791 of the Code of Civil Procedure, merely name a day of the term on. which the case will be moved for immediate trial. If at that time any good reasons exist for adjournment those reasons can be passed upon by the judge having charge of the calendar. I have examined the other grounds urged in opposition to the motion, hut can find no cause in any of them why the motion should not he granted to the extent and in the manner above indicated. When the case is moved for trial on the day fixed in the order some of the reasons urged for denying the motion may have ceased to exist, and such others as~aro entitled to any weight can he taken into consideration hv the justice presiding in the calendar part. Motion granted as indicated.
p
Motion granted as indicated.